DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of the certified copy of JP2011-178628 filed August 17, 2011 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/JP2012/070923 filed August 17, 2012.
Drawings
Figs. 4(a), 4(b), 4(c), 4(d), 5, and 6 filed June 15, 2017 are accepted. Figs. 1-3 filed February 14, 2014 are accepted.
Status of Claims
	Claims 1, 8, 16-19, 23, and 24 are amended. Claims 3, 4, 7, and 10-12 are cancelled. Claim 1, 2, 5, 6, 8, 9, and 13-25 are pending. Claims 8 and 13-19 are withdrawn. Claim 1, 2, 5, 6, 8, 9, and 20-25 are under examination. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 1 lines 31 and 43, claim 5 line 2, claim 23 line 29, and claim 24 line 45 “the upper layer welding section”.
The following 112(b) rejection is withdrawn due to claim cancellation:
Claims 10-12 line 2 “the upper layer welding section”.
The following 112(d) rejection is withdrawn due to claim cancellation:
Claims 10-12 line 2 the composition of “an overlay welding material for the upper layer welding section”. 
Response to Arguments
Yasuo in view of Dieter and Shiga
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive.
“Remarks” refers to the Remarks filed May 12, 2021) and “Declaration” refers to the Declaration under 37 C.F.R. § 1.132 filed September 24, 2020.
The applicant argues that one of ordinary skill in the art would not have found the claimed features obvious for the reasons presented in the Declaration of September 24, 2020.
A response to the Declaration can be found on pages 3-11 of the February 16, 2021 Non-Final Rejection.  
The applicant argues the submitted expert testimony (i.e. Declaration) indicates that one of ordinary skill in the art would not have arrived at the claimed features or expected the cited references to obviously arrive at the claimed features (Remarks pg. 22 first full paragraph).
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. MPEP 716.01(c)(III). When an applicant timely submits evidence traversing a rejection, the examiner must consider the patentability of the claimed invention. The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and secondary evidence. The submission of objected evidence of patentability does not mandate a conclusion of patentability in and of itself. MPEP 716.01(d). Both the Declaration filed September 24, 2020 and the teachings of Yasuo have been considered. Upon consideration of the entire record it has been determined that the teachings of Yasuo in view of Dieter and Shiga render the claimed invention obvious. See the below additional response to arguments and 
The applicant argues that one of ordinary skill in the art would not have arrived at the claimed overlay welding material for the first layer with Ti, Cr, and Mo and excluding Al and Zr (Remarks pg. 21; Declaration paras. 6-19, 33-46), where an embodiment of Yasuo does not include the claimed Cr, Mo, and sum of Ni, Nb, and Ti (Declaration paras. 7, 10) and Ni, Nb, and Ti are actively added in Yasuo and not unavoidable impurities as claimed (Remarks para. Spanning pgs. 21-22; Declaration para. 15).
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). 
Yasuo teaches build-up welding material of the first layer with 1.0-4.0% Cr to suppress the strength level difference between the rotor base material and a first layer build-up weld layer ([0025]), 1 or more of Nb, V, W, Ti, and Mo such that Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo has a more preferable range of 0.10 – 0.15% (i.e. Mo content is more preferable 0 to 0.75 mass%) to stop a strength level difference and demonstrate the effects of carbide generation without being insufficient in these effects of deteriorating strength ([0027]), and 3.0% or less Ni improves strength and hot crack susceptibility, but is uneconomical ([0024]). Yasuo also teaches at least 1 type of Al, Ti, and Zr in an amount of 0.05 to 1.5% to act as a deoxidizer without adversely effecting workability ([0039]) in the surface side build-up welding material (i.e. overlay welding material for the first layer, which encompasses including only Ti at 0.05 to 1.5%) ([0033]). These teachings overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).  
Similar to the teachings in Yasuo, the instant specification (“IS”) teaches Cr secures strength and toughness (IS [0022]), Nb and W secure room-temperature strength but excessive content decreases toughness and suppresses the difference in Cr from the base material (IS [0031]), V obtains strength, but elevates stress relief annealing crack susceptibility (IS [0028]), Mo precipitates as a carbide and enhances temper softening resistance without enhancing cracking and decreasing toughness (IS [0023]), and Ni causes temper embrittlement (IS [0029]). The effects of Cr, Mo, Ni, and Nb as taught by Yasuo are substantially similar to the effects of these elements in the instant specification. “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” MPEP 716.02(c)(II).
The applicant argues that even if the cited references use TIG welding (a) they do not provide an embodiment with the cited ranges and elements that uses TIG welding, (b) using TIG welding would move the alleged features out of range, and (c) requisite stress relief annealing crack parameters would not be achieved (Remarks pg. 22 para. 4; Declaration 20-26), where the embodiments in Yasuo use arc submerged welding and performing TIG would change the ranges and elements (Remarks pg. 23 first full paragraph).
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Yasuo teaches TIG welding ([0043]) using the lower layer side build-up welding material ([0010], [0021]-[0030]) and the welding material for build-up welding the surface side ([0011], [0031]-[0041]). In Yasuo [0043], “There is no restriction in particular in the build-up welding method using the above-mentioned build-up welding material, and [a] TIG-arc-welding method…may be adopted” and submerged-arc-welding is most common. The teachings in Yasuo, such as in [0043], do not support applicant’s allegation that the features/ranges of Yasuo are only applicable to submerged arc welding and performing TIG welding would change the features/ranges outside of the teachings.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., requisite stress relief annealing parameters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Evidence that the teachings of Yasuo under TIG welding would not achieve requisite stress relief annealing crack parameters has not been presented.
The applicant argues the claimed Ni, Nb, and Ti in an overlay welding material for an upper layer welding section is not obvious (Declaration paras. 27-32).
The examiner respectfully disagrees. In the Declaration the evidence presented in paras. 27-32 is specific to Tables 3 and 6 of Yasuo (i.e. embodiments of the invention of Yasuo). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). With respect to an upper layer welding section (i.e. surface side build-up welding) Yasuo teaches a composition that overlaps with that claimed ([0011], [0031]-[0041]), including 3.0% or less Ni where “nickel was not necessarily indispensable” (i.e. not absolutely necessary, [0035]), 0.05% or less Nb where Nb is “not necessarily an essential ingredient” ([0038]), and a total of at least one of Al, Ti, and Zr of 0.05 to 1.5% ([0039]). These teachings in Yasuo overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
The applicant argues that Si and Mn show deoxidizing effects and if Si and Mn may be present, then Al, Zr, and Ti would not be added due to adverse effects of oxidizing and becoming inclusions, lowering toughness in the upper layer welding section and the first layer welding section (Remarks pg. 24 para. 1; Declaration para. 17).
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). With respect to the first layer welding section (i.e. lower layer side build-up welding material) and the upper layer welding section (i.e. surface side build-up welding material) Yasuo teaches 0.2 to 2.0% Si to deoxidize and improve molten metal mobility without degrading toughness ([0022], [0031]), 0.5 to 3.0% Mn to deoxidize and inhibit hot cracks without increasing cold cracking susceptibility ([0023], [0034]), and one or more of Al, Ti, and Zr at 0.05 to 1.5% in total deoxidizes without adversely effects workability ([0028], [0039]). While Si, Mn, and one or more of Al, Ti, and Zr all deoxidize, they also all have additional effects such that one of ordinary skill in the art would understand how to vary these elements within the ranges taught by Yasuo. Further, while Yasuo teaches an effect of one or more of Al, Ti, and Zr is related to submerged arc welding, Al, Ti, and Zr are also added for other benefits, such as being powerful deoxidizers ([0028], [0039]), and these teachings do not preclude use the materials in other welding processes, such as TIG ([0043]), where one of ordinary skill in the art would understand how to vary the elements within their taught ranges to achieve the desired effect also in light of the chosen welding process. 
The applicant argues the rejection has not defined what component from the art is allegedly obvious to substitute for another component from the part and that MPEP 2144.06(II) regarding substituting components for their equivalent properties rather than merely adding one component without a substitution (Declaration para. 64).
The examiner respectfully disagrees. MPEP 2144.06(II) is directed to substituting equivalents known for the same purpose. The rejection is based on substituting the overlay welding material of Yasuo with the overlay welding material of either one of Fukuda ‘703 or Fukuda ‘503. The component being substituted in the entire overlay welding material and not a particular element within the overlay welding material. MPEP 2144.06(II) states that “both phthalocyanine and selenium were known photoconductions in the art of electrophotography. “This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor.”” Similarly, the overlay welding material of Yasuo and either one of Fukuda ‘703 or Fukuda ‘503 are both known in the art of welding a high Cr turbine rotor (Yasuo [0001], [0009]; Fukuda ‘703 [0001], [0005], [0007]; Fukuda ‘503 [0001]), where the material of either one of Fukuda ‘703 or Fukuda ‘503 advantageously has sufficient strength and low welding crack susceptibility (Fukuda ‘703 [0010], [0013]; Fukuda ‘503 [0008]). 
The applicant argues that one of ordinary skill in the art would not have found it obvious to maintain the cited features of Yasuo after the alleged substitution with the material of either one of Fukuda ‘703 or Fukuda ‘503 (Remarks paragraph spanning pgs. 35-36 and pg. 26 paras. 1-2; Declaration 64-68).
The examiner respectfully disagrees. In the above argument, it is unclear what cited features the applicant is referring to that would not have been obvious to maintain when substituting the overlay welding material of either one of Fukuda ‘703 or Fukuda ‘503 for the second layer welding material of Yasuo. Evidence to support the above allegation of the lack of obviousness has not been presented. Yasuo and either one of Fukuda ‘703 or Fukuda ‘503 teach an upper layer welding material with sufficient strength and low welding crack susceptibility (Yasuo [0012], [0016], [0017]; Fukuda ‘703 [0010], [0013]; Fukuda ’503 [0008]). Similarly, the overlay welding material of applicant’s invention satisfies strength and toughness and avoids cracks during stress relief annealing (Applicant’s specification [0060]). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of obviousness thereof.” MPEP 716.02(c)(II). 
Claim Interpretation
Claim 24 line 1 recites “an apparatus”. Claim 24 will be given the broadest reasonable interpretation of prior art that reads on the body of the claim (i.e. high Cr steel turbine rotor composition, first layer welding section composition, overlay welding material for the first layer welding section, upper layer formed directly on the first layer, and upper layer welding section composition) meets the requirements of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 20-22, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuo (JP H09-076091 machine translation) in view of Dieter (Dieter, ed. “Effects of surface treatments on materials performance.” ASM Handbook, 1997, Vol 20, p 470-479) and Shiga (US 5,749,228).
Regarding claims 1, 20-22, and 24, Yasuo teaches build-up welding (i.e. a multilayer welding section) on a type 12% Cr steel rotor (i.e. a high Cr steel turbine rotor) ([0001] and [0009]) by a TIG welding method (i.e. the first layer welding section is welded by TIP welding) ([0043]) with a lower layer side build-up welding material (i.e. overlay welding material for the first layer welding section) for strengthening a contact surface with a composition that overlaps with that claimed ([0010] and [0021]-[0030]) where 1 or more of Nb, V, W, Ti, and Mo is present and satisfies the relationship Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo in a preferable range of 0.10 to 0.15% ([0025] and [0027]) and a total of 1 or more of Al, Ti, and Zr is 0.05 to 1.5 ([0028]). If the 1 or more of Nb, V, W, Ti, and Mo ([0025]) is only Mo, then according to the taught relationship ([0027]) the Mo content ranges from 0.5 to 0.75%. In the presence of at least one of Nb, V, W, and Ti, then the preferred Mo content can range from 0 to less than 0.75%. The amount of Mo overlaps with that in the claimed overlay welding material for the first layer welding section. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Element
Claims 1, 21,  24 First Layer Welding Section
Claims 1, 21, 24 Overlay Welding Material for the First Layer Welding Section
Yasuo Lower Layer Side Build-Up Welding Material [0010] and [0021]-[0030]
C
0.05 to 0.2
0.03 to 0.2
0.03 to 0.2
Si
0.1 to 1.0
0.1 to 1.0
0.2 to 2.0
Mn
0.3 to 1.5
0.3 to 1.2
0.5 to 3.0
Cr
4.0 to 7.7
2.0 to 5.5
1.0 to 4.0
Mo
0.57 to 1.5
0.58 to 1.5
See rejection
Fe
Remainder
Remainder
Remainder
Unavoidable Impurities

P
0.015 or less
0.015 or less
-
S
0.015 or less
0.015 or less
-
Cu
0.2 or less
0.2 or less
-
V
0.2 or less
0.1 or less
See rejection
Ni
0.3 or less
-
3.0 or less
Co
1.5 or less
-
-
B
0.005 or less
-
-
W
1.5 or less
-
See rejection
Nb
0.07 or less
-
See rejection
Ni+Nb+Ti
-
0.2 or less
See rejection


Yasuo teaches that Cr affects the strength level difference between the build-up first layer and the rotor base material that comprises about 10.5 to 12% Cr, where at the time of build-up welding the rate of penetration of Cr will be about 40% ([0026]) or about 35% ([0045]). This reads on a penetration of Cr from the rotor into the first welding layer of about 3.7 to 4.8% (i.e. 10.5*0.35 to 12*0.40). The Cr penetrated from the rotor in combination with the Cr from the lower layer side build-up welding material results in a Cr content in the first layer welding section of about 4.7 to 8.8% (i.e. 1.0+3.7 to 4.0+4.8). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
 The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). The composition of the first weld layer is a diffusion of the base material with the first layer weld material. 
With respect to the base material in the instant invention (Instant Specification [0072] and claims 22 and 24), Yasuo teaches a 13% Cr steel base material rotor example composition ([0045] and Table 1) where the C, Si, Mn, Ni, Cr, Mo, V, Nb, Fe, and impurities fall within the ranges of the instant invention. 
Yasuo is silent to the presence of N, W, Co, and B in the base material.
Shiga teaches a composition for a steam turbine comprising a rotor shaft made of a 9.5-13 wt% Cr steel (2:34-54) comprising 0.01 to 0.06 wt% N, 1.0 to 4.0 wt% W, 2 to 10 wt% Co, and 0.0005 to 0.03 wt% B (2:55-67, 9:49-62, and 10:16-55).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the rotor of Yasuo to further comprise 0.01 to 0.06 wt% N to improve creep rupture strength and prevent the production of delta ferrite without lowering toughness and creep rupture strength (Shiga 10:35-45), 1.0 to 4.0 wt% W to suppress the coarsening of carbides due to their agglomerations at high temperature and it strengths the matrix without lowering toughness (Shiga 9:49-62), 2 to 10 wt% Co because Co remarkably improves high temperature strength and heightens toughness based on the interaction with W without lowering ductility (10:16-34), and 0.0005 to 0.03 wt% B because it enhances the high temperature strength by intensifying grain boundaries and it turns carbides into solutions without degrading weldability and forgeability (Shiga 10:46-55). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Specification [0072] and Claims 22 and 24
Weight %
Yasuo Table 1
Weight %
Shiga (2:55-67)
Weight %
C
0.05 to 0.25
0.13
0.05 to 0.20
Si
1.0 or less
0.07
At most 0.15
Mn
1.5 or less
0.55
0.03 to 1.5
Ni
1.0 or less
0.60
0.05 to 1.0
Cr
8 to 13
10.43
9.5 to 13
Mo
2.0 or less
1.42
0.05 to 0.5
V
0.05 to 0.4
0.15
0.05 to 0.35
Nb
0.01 to 0.1
0.050
0.01 to 0.20
N
0.01 to 0.05
-
0.01 to 0.06
W
0.05 to 5.0
-
1.0 to 4.0
Co
0.05 to 5.0
-
2 to 10
B
0.0015 or less
-
0.0005 to 0.03
Fe
Remainder
Balance
Balance, at least 78%
Impurities
Unavoidable
P 0.013; S 0.001
Present


The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning page 473-474). Yasuo and Shiga teach TIG welding (Yasuo [0043]) a lower layer side build-up welding material (Yasuo [0010] and [0021]-[0030]) on a base material composition (Yasuo [0072] and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55) that are all substantially similar to that of that of the instant invention. It appears that the product of the prior art is substantially similar to the product claimed, including the composition of the first layer welding section. 
Yasuo teaches a welding material for build-up welding for the surface side build-up welding with a composition that overlaps with that instantly claimed ([0011] and [0031]-[0041]) that is used as the welding wire for the 2nd layer and beyond (i.e. the upper layer welding section is at least partly formed directly on the first layer) ([0045]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claims 1, 24 Upper Layer Welding Section
Claims 1, 10-12 Overlay Welding Material for the Upper Layer Welding Section
Yasuo Surface Side Build-Up Welding Material [0011] and [0031]-[0041]
C
0.05 to 0.2
0.03 to 0.2
0.03 to 0.2
Si
0.1 to 1.0
0.1 to 1.0
0.2 to 2.0
Mn
0.3 to 2.5
0.3 to 3.0
0.5 to 3.0
Cr
1.0 to 4.0
1.0 to 2.5
1.0 to 2.5
Mo
0.5 to 1.5
0.1 to 1.5
0.1 to 1.5
Fe
Remainder
Remainder
Balance
Unavoidable Impurities

P
0.015 or less
0.015 or less
Impurity 
S
0.015 or less
0.015 or less
Impurity
Cu
0.2 or less
0.2 or less
-
V
0.15 or less
0.1 or less
0.1 or less
Ni
0.3 or less
-
3.0 or less
Nb
0.07 or less
-
0.05 or less
Ni+Nb+Ti
-
0.2 or less
See rejection


Yasuo teaches a dilution ratio with respect to Cr ([0026], [0030], and [0031]) of about 40% or about 35% ([0045]). This reads on a penetration of Cr from the first welding layer into the second welding layer of about 1.6 to 3.5% (i.e. 4.7*0.35 to 8.8*0.40). The Cr penetrated from the first layer in combination with the Cr from the surface side build-up welding material results in a Cr content in the second layer welding section of about 2.6 to 6 (i.e. 1.6+1.0 to 3.5+2.5), which overlaps with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). The composition of the second weld layer is a diffusion of the first weld layer with the second layer weld material. 
Yasuo and Shiga teach a first layer welding section that is substantially similar to that claimed (Yasuo [0010], [0021]-[0030], [0043], [0072], and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55). Yasuo also teaches TIG welding (Yasuo [0043]) a surface side build-up welding material composition (Yasuo [0011] and [0031]-[0041]) that is substantially similar to the instant invention. It appears that the product of the prior art is substantially similar to the product claimed, including the composition of the second layer welding section. 
Regarding claim 2, Yasuo teaches a rotor base material comprising 10.5 to 12% Cr and a penetration of Cr of about 40% ([0026]) or about 35% ([0045]). This reads on a penetration of Cr from the rotor into the first welding layer of about 3.7 to 4.8% (i.e. 10.5*0.35 to 12*0.40). The Cr penetrated from the rotor in combination with the Cr from the lower layer side build-up welding material results in a Cr content in the first layer welding section of about 4.7 to 8.8% (i.e. 1.0+3.7 to 4.0+4.8). These values result in a Pcr(1) ranging from about 0.5 to about 5.1 (i.e. (4.7*.65)-((12-4.7)*.35) to (8.8*.65)-((10.5-8.8)*.35)). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Yasuo teaches in the first layer weld material that Nb, V, W, Ti, and Mo are carbide-forming elements that suppress deterioration of fatigue strength due to strengthening, where the amount contained is based on the formula ([0027]). Yasuo also teaches that not more than 0.1% V is present in the upper layer weld material where it is not essential but it can effectively suppress the strength difference in the overlay layer without causing cracking ([0038]). Further, Yasuo teaches that the inventive example second layer weld wire compositions Nos. 15-21 in Table 6 are used over the wire No. 18 to make the first layer, which includes 0.15 weight % V, where weld wire composition Nos. 15-20 that form the upper layer include V that is less than that of the first layer ([0050], [0051], Tables 2, 6, and 7). The limitations of instant claim 5 naturally flow from these teachings in Yasuo.
Regarding claims 6 and 9, Yasuo teaches the rate of penetration of Cr is about 40% ([0026]) or about 35% ([0045]). This reads on a penetration of Cr from the rotor into the first welding layer of about 3.7 to 4.8% (i.e. 10.5*0.35 to 12*0.40). The Cr penetrated from the rotor in combination with the Cr from the lower layer side build-up welding material results in a Cr content in the first layer welding section of about 4.7 to 8.8% (i.e. 1.0+3.7 to 4.0+4.8). It also reads on a penetration of Cr from the first welding layer into the second welding layer of about 1.6 to 3.5% (i.e. 4.7*0.35 to 8.8*0.40). The Cr penetrated from the first layer in combination with the Cr from the surface side build-up welding material results in a Cr content in the second layer welding section of about 2.6 to 6 (i.e. 1.6+1.0 to 3.5+2.5). These values result in a Pcr(n) ranging from more than 0 to about 4.3 (i.e. (2.6*.65)-((8.8-2.6)*.35) to (6*.65)-((4.7-6)*.35); Pcr(n) measures the dilution of Cr between layers where between the first and second layers the amount of Cr is diluted (i.e. decreases) such that Pcr(n) is a positive value that is at least more than 0). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 25, Yasuo, Dieter, and Shiga teach TIG welding (Yasuo [0043]) on a base metal comprising 0.0005 to 0.03 wt% B (Shiga 2:55-67 and 10:46-55) with a lower layer side build-up welding material (Yasuo [0010] and [0021]-[0030]) that is substantially similar to that of the instant invention, where the composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). It appears that the product of the prior art is substantially similar to the product claimed, including the amount of B in the first layer welding section being a non-zero amount that is equal to or less than 0.005% in terms of % by weight. 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuo (JP H09-076091 machine translation) in view of Dieter (Dieter, ed. “Effects of surface treatments on materials performance.” ASM Handbook, 1997, Vol 20, p 470-479), Shiga (US 5,749,228), and either one of Fukuda ‘703 (JP H08-144703 machine translation) or Fukuda ‘503 (JP H06-272503 machine translation).
Regarding claims 23, Yasuo teaches build-up welding (i.e. a multilayer welding section) on a type 12% Cr steel rotor (i.e. a high Cr steel turbine rotor) ([0001] and [0009]) by a TIG welding method (i.e. the first layer welding section is welded by TIP welding) ([0043]) with a lower layer side build-up welding material (i.e. overlay welding material for the first layer welding section) for strengthening a contact surface with a composition that overlaps with that claimed ([0010] and [0021]-[0030]) where 1 or more of Nb, V, W, Ti, and Mo is present and satisfies the relationship Nb + (1/3)V + (1/5)W + (1/3)Ti + (1/5)Mo in a preferable range of 0.10 to 0.15% ([0025] and [0027]) and a total of 1 or more of Al, Ti, and Zr is 0.05 to 1.5 ([0028]). If the 1 or more of Nb, V, W, Ti, and Mo ([0025]) is only Mo, then according to the taught relationship ([0027]) the Mo content ranges from 0.5 to 0.75%. In the presence of at least one of Nb, V, W, and Ti, then the Mo content can range from 0 to less than 0.75%. The amount of Mo overlaps with that in the claimed overlay welding material for the first layer welding section. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Element
Claim 23 First Layer Welding Section
Claim 23 Overlay Welding Material for the First Layer Welding Section
Yasuo Lower Layer Side Build-Up Welding Material [0010] and [0021]-[0030]
C
0.05 to 0.2
0.03 to 0.2
0.03 to 0.2
Si
0.1 to 1.0
0.1 to 1.0
0.2 to 2.0
Mn
0.3 to 1.5
0.3 to 1.2
0.5 to 3.0
Cr
4.0 to 7.7
2.0 to 5.5
1.0 to 4.0
Mo
0.57 to 1.5
0.58 to 1.5
See rejection
Fe
Remainder
Remainder
Remainder
Unavoidable Impurities

P
0.015 or less
0.015 or less
-
S
0.015 or less
0.015 or less
-
Cu
0.2 or less
0.2 or less
-
V
0.2 or less
0.1 or less
See rejection
Ni
0.3 or less
-
3.0 or less
Co
1.5 or less
-
-
B
0.005 or less
-
-
W
1.5 or less
-
See rejection
Nb
0.07 or less
-
See rejection
Ni+Nb+Ti
-
0.2 or less
See rejection


Yasuo teaches that Cr affects the strength level difference between the build-up first layer and the rotor base material that comprises about 10.5 to 12% Cr, where at the time of build-up welding the rate of penetration of Cr will be about 40% ([0026]) or about 35% ([0045]). This reads on a penetration of Cr from the rotor into the first welding layer of about 3.7 to 4.8% (i.e. 10.5*0.35 to 12*0.40). The Cr penetrated from the rotor in combination with the Cr from the lower layer side build-up welding material results in a Cr content in the first layer welding section of about 4.7 to 8.8% (i.e. 1.0+3.7 to 4.0+4.8). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
 The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). The composition of the first weld layer is a diffusion of the base material with the first layer weld material. 
With respect to the base material in the instant invention (Instant Specification [0072] and claims 22 and 24), Yasuo teaches a 13% Cr steel base material rotor example composition ([0045] and Table 1) where the C, Si, Mn, Ni, Cr, Mo, V, Nb, Fe, and impurities fall within the ranges of the instant invention. 
Yasuo is silent to the presence of N, W, Co, and B in the base material.
Shiga teaches a composition for a steam turbine comprising a rotor shaft made of a 9.5-13 wt% Cr steel (2:34-54) comprising 0.01 to 0.06 wt% N, 1.0 to 4.0 wt% W, 2 to 10 wt% Co, and 0.0005 to 0.03 wt% B (2:55-67, 9:49-62, and 10:16-55).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the rotor of Yasuo to further comprise 0.01 to 0.06 wt% N to improve creep rupture strength and prevent the production of delta ferrite without lowering toughness and creep rupture strength (Shiga 10:35-45), 1.0 to 4.0 wt% W to suppress the coarsening of carbides due to their agglomerations at high temperature and it strengths the matrix without lowering toughness (Shiga 9:49-62), 2 to 10 wt% Co because Co remarkably improves high temperature strength and heightens toughness based on the interaction with W without lowering ductility (10:16-34), and 0.0005 to 0.03 wt% B because it enhances the high temperature strength by intensifying grain boundaries and it turns carbides into solutions without degrading weldability and forgeability (Shiga 10:46-55). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Specification [0072] 
Weight %
Yasuo Table 1
Weight %
Shiga (2:55-67)
Weight %
C
0.05 to 0.25
0.13
0.05 to 0.20
Si
1.0 or less
0.07
At most 0.15
Mn
1.5 or less
0.55
0.03 to 1.5
Ni
1.0 or less
0.60
0.05 to 1.0
Cr
8 to 13
10.43
9.5 to 13
Mo
2.0 or less
1.42
0.05 to 0.5
V
0.05 to 0.4
0.15
0.05 to 0.35
Nb
0.01 to 0.1
0.050
0.01 to 0.20
N
0.01 to 0.05
-
0.01 to 0.06
W
0.05 to 5.0
-
1.0 to 4.0
Co
0.05 to 5.0
-
2 to 10
B
0.0015 or less
-
0.0005 to 0.03
Fe
Remainder
Balance
Balance, at least 78%
Impurities
Unavoidable
P 0.013; S 0.001
Present


The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning page 473-474). Yasuo and Shiga teach TIG welding (Yasuo [0043]) a lower layer side build-up welding material (Yasuo [0010] and [0021]-[0030]) on a base material composition (Yasuo [0072] and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55) that are all substantially similar to that of that of the instant invention. It appears that the product of the prior art is substantially similar to the product claimed, including the composition of the first layer welding section. 
Yasuo teaches the purpose of the welding material for the surface side build-up welding is to strengthen a contact surface with a bearing ([0011]) where the outermost layer side has a Cr content on a contact surface of 2.5% or less in to secure the desired final strength without producing cracking during forming ([0012], [0016], [0017]).
Yasuo is silent to a weld material to form the second layer welding section that reads on that recited in claim 23.
Fukuda ‘703 teaches welding a high Cr turbine rotor ([0001], [0005], and [0007]) where the build-up portion has an appropriate composition formed on the bearing contact surface to prevent seizure and low welding crack susceptibility while having good strength and toughness ([0010] and [0013]) and the composition of the overlay welding material overlaps with the instantly claimed composition of the second layer welding section ([0014]-[0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yasuo to use the overlay welding material of Fukuda ‘703 for the second layer because this material has sufficient strength and low welding crack susceptibility (Fukuda ‘703 [0010] and [0013]). These are the same desired final properties of the second layer as taught in Yasuo to strengthen a contact surface without producing cracking during forming (Yasuo [0012], [0016], and [0017]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 1244.06(II). Yasuo teaches an upper limit of Cr in the contact surface of 2.5% ([0012], [0016], and [0017]), and the Cr content of Fukuda ‘703 of 0.5 to 3%, encompasses values of less than 2.5% ([0014]-[0016]). Therefore, Yasuo in view of Fukuda ‘703 teaches an upper limit of Cr of less than 2.5%.
As an alternative to Fukuda ‘703, Fukuda ‘503 teaches welding a high Cr turbine rotor ([0001]) where the welding material for the overlay has a composition with sufficient strength and low welding crack susceptibility and a composition that overlaps with the instantly claimed composition of the second layer welding section ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yasuo to use the overlay welding material of Fukuda ‘503 for the second layer because this material has sufficient strength and low welding crack susceptibility (Fukuda ‘503 [0008]). These are the same desired final properties of the second layer as taught in Yasuo to strengthen a contact surface without producing cracking during forming (Yasuo [0012], [0016], and [0017]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 1244.06(II). Yasuo teaches an upper limit of Cr in the contact surface of 2.5% ([0012], [0016], and [0017]), and the Cr content of Fukuda ‘503 of 0.5 to 3%, encompasses values of less than 2.5% ([0008]). Therefore, Yasuo in view of Fukuda ‘503 teaches an upper limit of Cr of less than 2.5%.
Yasuo teaches a dilution ratio with respect to Cr ([0026], [0030], and [0031]) of about 40% or about 35% ([0045]). This reads on a penetration of Cr from the first welding layer into the second welding layer of about 1.6 to 3.5% (i.e. 4.7*0.35 to 8.8*0.40). The Cr penetrated from the first layer in combination with the Cr from the surface side build-up welding material results in a Cr content in the second layer welding section of about 2.1 to 6.5 (i.e. 1.6+0.5 to 3.5+3.0), which overlaps with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The composition of any given welding layer is a dilution of the composition of the material on which the layer is being formed with the composition of the material used to form the layer (Dieter paragraph spanning pages 473-474). The composition of the second weld layer is a diffusion of the first weld layer with the second layer weld material. 
Yasuo and Shiga teach a first layer welding section that is substantially similar to that claimed (Yasuo [0010], [0021]-[0030], [0043], [0072], and Table 1; Shiga 2:55-67, 9:49-62, and 10:16-55). Yasuo and either one of Fukuda ‘703 or Fukuda ‘503 also teach TIG welding (Yasuo [0043]) a second layer welding material composition (Fukuda ‘703 [0014]-[0016]; Fukuda ‘503 [0008]) that is substantially similar to the instant invention. It appears that the product of the prior art is substantially similar to the product claimed, including the composition of the second layer welding section. 
Element
Claim 23 upper layer composition
Fukuda ‘703 overlay material
[0014]-[0016]
Fukuda ‘503 overlay material
[0008]
C
0.05 to 0.2
0.05 to 0.2
0.05 to 0.2
Si
0.1 to 1.0
0.1 to 0.7
0.1 to 0.7
Mn
0.3 to 2.5
0.3 to 2
0.3 to 2 
Cr
1.0 to 4.0
0.5 to 3
0.5 to 3 
Mo
0.5 to 1.5
0.55 to 1
0.2 to 0.7
Fe
Remainder 
Balance
Balance
Impurities
Unavoidable
Present
Present
P (impurity)
0.015 or less
-
-
S (impurity)
0.015 or less
-
-
Cu (impurity)
0.2 or less
-
-
V (impurity)
0.15 or less
-
-
Ni (impurity) 
0.3 or less
1 or less
1 or less 
Nb (impurity) 
0.07 or less
-
-
Ti (impurity)
0.002 or less
0.02 or less
-


Related Art
Goto (JP 2001-321986 machine translation)
	Goto teaches a wire for TIG welding high strength Cr-Mo steel with a composition that overlaps with that claimed (abstract, [0006], [0009]-[0025]). Goto is silent to using the welding wire in an overlay welding method.
Nishioka (JP 2008-137042 machine translation)
	Nishioka teaches butt welding a turbine rotor using a weld material with a composition that overlaps with that claimed (abstract, [0001], [0045]-[0049]) and a dilution ratio of about 10% in an example ([0039]) where the welding include an overlay process ([0068]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735